ACCEPTED
                                                                                            03-15-00446-CV
                                                                                                    6584233
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       8/20/2015 2:27:17 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK


                             NO. 03-15-00446-CV
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                             IN THE                                AUSTIN, TEXAS

                    COURT OF APPEALS FOR                   THE 8/20/2015 2:27:17 PM
                                                                 JEFFREY D. KYLE
                 THIRD COURT OF APPEALS D                  ISTRICT Clerk
                         AUSTIN, TEXAS
                                      ______________

                             BAXTER OIL SERVICE, LTD.
                                   APPELLANT

                                        VERSUS

                TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                                APPELLEE
                                      ______________

        APPEAL FROM THE 345TH JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                              NO. D-1-GN-1-0-000772


              UNOPPOSED MOTION FOR EXTENSION OF
                  TIME TO FILE OPENING BRIEF

     NOW COMES Appellant Baxter Oil Service, Ltd. and files this Unopposed Motion

for Extension of Time to File Opening Brief, and in support thereof would

respectfully show the Court as follows:

     1. Baxter filed its notice of appeal on July 17, 2015. The clerk’s record was filed

on July 31, 2015, and the reporter’s record was filed on August 3, 2015.

     2. Appellant hereby requests an extension for filing its opening brief.

Appellant requires additional time because Appellant’s counsel did not represent



{00030275}
Appellant in the proceedings below, making it necessary for Appellant’s counsel to

spend additional time familiarizing themselves with the record on appeal.

Additionally, lead appellate counsel has several other deadlines throughout August

and September of 2015, including briefing deadlines in:

             a. Crawford Medical Supplies, LLC et al. v. Huntliegh Home Medical,
                Ltd. et al.; No. 04-15-00427-CV, in the Fourth Court of Appeals
                District, San Antonio, Texas;
             b. Board of Adjustment for the City of San Antonio v. Michael and Theresa
                Hayes; No. 04-15-00021-CV, in the Fourth Court of Appeals District,
                San Antonio, Texas
     3. Appellant requests an extension such that the brief will be due on or before

September 25, 2015.

     4. Counsel for Appellant contacted counsel for Appellee, who indicated that the

requested extension is unopposed.

     5. This is Appellant’s first request for an extension for filing its opening brief

and the extension is not sought for delay, but so that justice may be had.

      WHEREFORE Appellant prays that this Motion be granted such that Appellant’s

opening brief be considered timely filed on or before September 25, 2015, and this

Court award Appellant such other and further relief, both general and special, at law

or in equity, to which it may be entitled.




{00030275}                             –2–
                   Respectfully submitted,
                   PULMAN, CAPPUCCIO,
                   PULLEN, BENSON & JONES, LP
                   2161 NW Military Highway, Suite 400
                   San Antonio, Texas 78213
                   www.pulmanlaw.com
                   (210) 222-9494 Telephone
                   (210) 892-1610 Facsimile

                   By: /s/ Etan Z. Tepperman
                       Elliott S. Cappuccio
                       Texas State Bar No. 24008419
                       ecappuccio@pulmanlaw.com
                       Leslie Sara Hyman
                       Texas State Bar No. 00798274
                       lhyman@pulmanlaw.com
                       Etan Z. Tepperman
                       Texas State Bar No. 24088514
                       etepperman@pulmanlaw.com

              ATTORNEYS FOR APPELLANT




{00030275}   –3–
                             CERTIFICATE OF SERVICE

     I certify that on the 20th day of August, 2015, the foregoing Appellant’s

Unopposed Motion for Extension of Time to File Opening Brief was served in

accordance with the Texas Rules of Appellate Procedure addressed as follows:

     Via Email to thomas.edwards@texasattorneygeneral.gov:
     Mr. Thomas H. Edwards
     Via Email to craig.pritzlaff@texasattorneygeneral.gov:
     Mr. Craig Pritzlaff
     Office of the Attorney General
     Environmental Protection Division
     P.O. Box. 12548, Capitol Station
     Austin, Texas 78711
                                              /s/ Etan Z. Tepperman
                                              Etan Z. Tepperman




{00030275}                          –4–